On petition for rehearing our attention is called to the fact that in our opinion filed herein on October 4th, among other things, we said:
"The Court, confirming the material findings of the master, decreed that the payment made by the appellants on January 17th, 1936 in the amount of $300.00 to the Lunney Tile Company was preferential and improper, and that a like sum be deposited in the registry of the court for benefit of lien claimants." * * *
While, as a matter of fact, the decree did not require "that a like sum be deposited in the registry of the court for benefit of lien claimants." The last quoted words should *Page 471 
be deleted from the opinion and the petition for rehearing denied.
So ordered.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.